Citation Nr: 1232566	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  10-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from December 1968 to April 1973, to include service in the Republic of Vietnam from August 1970 to April 1972.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana 

In conjunction with his February 2010 substantive appeal, the Veteran requested a hearing before the Board, which was scheduled for January 2012.  The Veteran did not appear for the hearing, nor did he provide good cause for his failure to appear. Therefore, his hearing request is considered withdrawn.  38 C.F.R. § 20.704  (2011). 

The issues of service connection for left ear hearing loss and for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have right ear hearing loss disability as defined by VA regulation.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim. The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If VA does not provide adequate notice of any of the elements necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because he has had a meaningful opportunity to participate effectively in the processing of those service connection claims with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Specifically, VA sent the Veteran a letter, dated in March 2008, which discussed the particular legal requirements applicable to his hearing loss claim.  VA made all efforts to notify the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that the duty to assist requirements have been fulfilled. All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  He has not referred to any additional, unobtained, relevant, available evidence.  Additionally, the Veteran has been afforded a VA audiological examination.  He also had had the opportunity to testify at a formal hearing before a Veterans Law Judge, but failed to show for the scheduled hearing.  Accordingly, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) .

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Audiograms from service include those performed on entrance examination in December 1968.  At that time, audiometric testing, in which pure tone thresholds, in decibels, were reported as follows: 
	



HERTZ



500
1000
2000
3000
4000
RIGHT
5
-10
-10
-
-5
LEFT
15
-5
-5
-
5

In January 1979, audiometric testing, in which pure tone thresholds, in decibels, were reported as follows: 
	



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
-
0
LEFT
0
0
0
-
0

A May 1972 medical examination report and the Veteran's March 1973 separation examination report include audiometric testing, in which pure tone thresholds, in decibels, were reported as follows: 
	



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
0

Post service, a July 2010 VA audiology examination report included audiometric testing, pure tone thresholds, in decibels, that were reported as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
35
LEFT
25
25
25
40
70

Speech discrimination scores on the Maryland CNC word list were 96 percent in each ear.

In this case, none of the Veteran's service records nor the recent July 2010 hearing audiogram chart show that the auditory threshold in the right ear, in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz, were 40 decibels or greater or that the auditory thresholds for at least three of these frequencies were 26 or greater.  

Thus, the competent evidence does not reflect the presence of right ear hearing loss on any audiometric testing during service as defined by § 3.385.  However, the absence of in-service evidence of hearing loss is not fatal to the claim, see Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current right ear hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for right ear hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, however, the post-service evidence also does not reflect that the Veteran has a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385 as reflected in the July 2010 VA hearing audiogram chart.

Based on the above findings, none of the objective evidence of record shows that the Veteran has a right ear hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, whereas here, the competent evidence establishes that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant appeal, the claim for service connection for right ear hearing loss must be denied because the first essential criterion for the grant of service connection - competent evidence of the disability for which service connection is sought - is not met.

Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for right ear hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  38 U.S.C.A. § 5107(b).  As such, service connection for right ear hearing loss must be denied. 


ORDER

Service connection for right ear hearing loss is denied.


REMAND

In July 2010, the Veteran was afforded a VA audiological examination to determine the nature and etiology of his hearing loss and tinnitus.  In this regard, left ear auditory threshold in the frequencies of 3,000 and 4,000 Hertz were 40 decibels and 70 decibels, respectively.  Hence, the Veteran has a left ear hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  However, the Veteran right ear hearing loss does not meet this criteria, and is denied on this basis in the decision above. 

The VA examiner noted that at the time of the Veteran's induction in service as well as his separation from service, medical examinations revealed that his hearing was within normal limits.  He furthered that comparison of induction and separation examination indicate no significant change in hearing sensitivity and documentation of an Occupational Health and Safety Administration (OSHA)-defined Standard Threshold Shift (STS) during military service cannot be established from this audiometric data.  He provided his opinion that the documentation of hearing within normal limits at induction, documentation of hearing within normal limits at separation and the lack of documentation of an OSHA-defined STS during military service indicate that it is not at least as likely as not (50/50 probability that the Veteran's current hearing loss and tinnitus condition are related to his military service).
 
The Board finds that the July 2010 VA audiologist's opinion is inadequate.   In this regard, contrary to the examiner's rationale, in Hensley v. Brown, 5 Vet. App. 155   (1993), the Court held that, even though disabling hearing loss may not have been demonstrated at the military separation, a Veteran may still establish service connection for a current hearing loss disability by showing he now satisfies the threshold minimum requirements of § 3.385 (2011) and by submitting evidence that his current disability is related to his active military service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  This also applies to tinnitus.  Therefore, based on this case law, the July 2010 VA examiner provided an inadequate rationale for his negative nexus opinion. 

Furthermore, lay statements are competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of the disorder or symptoms of the disorder subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disorder even where not corroborated by contemporaneous medical evidence); Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The June 2010 VA examiner did not address or consider the Veteran's lay statements regarding the incurrence of his left ear hearing loss and tinnitus, and his continuity of symptomatology since his military discharge.  This also makes the examination report inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of an in-service injury, and relied upon the absence of evidence in the service treatment records to provide a negative opinion).  In addition, the Board notes that RO, in its request for a medical opinion, noted that noise exposure during service was conceded.  Based on the examiner's opinion, it does not appear that this finding was afforded appropriate consideration. 

The Board thus finds that another medical opinion by a VA examiner who has not previously examined the Veteran is needed regarding the etiology of the Veteran's current left ear hearing loss and tinnitus.  The Board needs this opinion to fairly decide his claims remaining on appeal.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 3.159(c)(4) (2011); see 38 C.F.R. § 4.2 (2011) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Prior to scheduling the additional examination, the Board notes that an April 2010 VA audiology consultation shows that an audiogram was provided to the Veteran.  However, the actual pure tone thresholds, in decibels, were not reported.  Hence, on remand, all outstanding VA medical records pertaining to treatment and/or evaluation of the Veteran's left ear hearing loss and tinnitus should be obtained and associated with the claims file, to specifically include the April 2010 pure tone thresholds.  

Accordingly, these matters are REMANDED for the following actions:

1.  Obtain all pertinent VA and non-VA treatment reports associated with the Veteran's left ear hearing loss and tinnitus, to include April 2010 VA pure tone threshold results.  If any identified reports are not available, the applicable provisions of 38 C.F.R. § 3.159 must be followed.

2.  Thereafter, arrange for the Veteran to undergo a new VA audiology examination, by an examiner who has not previously examined the Veteran, to determine the nature and etiology of his left ear hearing loss and tinnitus.  The examiner should perform all indicated tests and studies.  The examination must include, at a minimum, a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word. 

The entire claims file must be made available to the VA examiner and should be reviewed. 

The examiner should state whether it is "at least as likely as not" (i.e. 50 percent or greater probability) that the Veteran's (a) left ear hearing loss and (b) tinnitus are related to service.  The examiner must comment on the type of hearing loss the Veteran currently exhibits, and state whether this type of left ear hearing loss is caused by acoustic trauma, the aging process (if so, is it typical for the Veteran's age), infection, or some other cause. 

The examiner should note that noise exposure during service has been conceded.  The examiner should also specifically comment on the Veteran's lay assertions that tinnitus and difficulty with hearing have been continuous since service.  

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

3.  Review the claims folder to ensure that the examination report is responsive to and in compliance with the directives of this remand and if not, corrective procedures should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  Then, readjudicate the Veteran's claims for service connection for left ear hearing loss and for tinnitus.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


